Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 20, 2016

                                      No. 04-16-00308-CV

                         IN THE INTEREST OF S.A.W., A CHILD,

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12167
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        On June 6, 2016, we ordered appellant Bradley D. Winters to show cause why his appeal
should not be dismissed for lack of jurisdiction. On June 7, 2016, appellant responded by stating
he timely filed a request for findings of facts, which extended the appellate timetable. See TEX.
R. CIV. P. 296; TEX. R. APP. P. 26.1(a). Because appellant’s request for findings of facts was
timely filed, appellant’s notice of appeal was also timely filed. See TEX. R. APP. P. 26.1(a). We
deem this response adequate to show why this appeal should not be dismissed for lack of
jurisdiction. Accordingly, we retain this appeal on the docket of the Court and reinstate appellate
deadlines. At this time, both the clerk’s record and reporter’s record have been filed. We
therefore ORDER appellant to file appellant’s brief in this court on or before July 20, 2016.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court